





SHUTTERSTOCK, INC.
Empire State Building
350 Fifth Avenue, 21st Floor
New York, NY 10118


Jon Oringer
XXXXXXX
XXXXXXX




Re:     AMENDMENT TO SEVERANCE AND CHANGE IN CONTROL AGREEMENT


Dear Jon:


This Amendment (the “Amendment”) to the Severance and Change in Control
Agreement, dated September 24, 2012 between you and Shutterstock, Inc., as
successor to Shutterstock Images LLC, (the “Severance Agreement”) is entered
into on February 11, 2020, by and between you (referred to hereinafter as the
“Executive” or “you”) and Shutterstock, Inc., a Delaware corporation (the
“Company”) and shall be effective as of April 1, 2020.


Capitalized terms utilized but not otherwise defined herein shall have the
meanings set forth in the Severance Agreement.


In consideration of the mutual agreements set forth herein, and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, you and the Company hereby agree that the Severance Agreement
shall be amended as hereafter provided:


1.
Section 6(g)(i) is amended and restated to read as follows:



A material reduction of Executive’s duties, authority or responsibilities,
relative to Executive’s duties, authority or responsibilities in effect
immediately prior to such reduction; provided, however, that not being named the
Executive Chairman of the acquiring corporation following a Change in Control of
the Company will not constitute Good Reason;


Except as amended hereby, the Severance Agreement shall remain in full force and
effect, and the valid and binding obligation of the parties thereto.




[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

IN WITNESS WHEREOF, the parties hereto, have caused this Amendment to Severance
Agreement to be duly executed and delivered as of the date written above.




SHUTTERSTOCK, INC.


By: /s/ Heidi Garfield
    
Name:    Heidi Garfield


Title: General Counsel




EXECUTIVE


/s/ Jon Oringer
Jon Oringer



